EXHIBIT 10.2

 

AMENDMENT No. 2

 

to the

 

FRAMEWORK AGREEMENT FOR CREDIT PRODUCTS and AMENDMENT No. 1

 

(hereinafter referred to as “Framework Agreement” and “Amendment No. 1”)

between

 

L. Kellenberger & Co. AG

Heiligkreuzstrasse 28, 9009 St. Gallen

(hereinafter referred to as “the Borrower”; date of the Borrower’s signature on
the Framework Agreement under the former name L. Kellenberger & Co. AG
Maschinenfabrik, St. Gallen: 20. August 2009; date of the Borrower’s signature
on the Amendment No. 1 under the former name L. Kellenberger & Co. AG
Maschinenfabrik, St. Gallen: 10. December 2009)

 

and

 

CREDIT SUISSE AG

Mailing address:  P.O. Box 358, 9001 St. Gallen

Contact address:  St. Leonhardstrasse 3, 9000 St. Gallen

(the lender, hereinafter referred to as the “Bank”; date of the Bank’s signature
on the Framework Agreement: 12. August 2009; date of the Bank’s signature on the
Amendment No. 1: 19. November 2009)

 

The Framework Agreement is herewith amended and / or modified as follows:

 

1. Negative Pledge Clause

 

The Negative Pledge Clause under Borrower’s Negative Obligations is fully
deleted and replaced by the following clause

 

 

Borrower’s Negative Obligations

 

·      Negative Pledge Clause

The Borrower undertakes, to the extent permitted by law, to refrain from
providing new or additional collateral in favour of a third party to secure
existing or future liabilities or the Borrower or a third party except cash
credits up to an amount of CHF 5’000’000.00 secured by mortgage notes
(“Namenschuldbriefe”) on Land Register Biel, no. 9443, Mohnweg 5, 2500
Biel/Bienne.

 

2. Applicable Law and

 

This Amendment No. 2 is subject to and shall be construed in

 

1

--------------------------------------------------------------------------------


 

Place of Jurisdiction

 

accordance with Swiss law.

 

The Borrower recognizes the exclusive jurisdiction of the courts of Zurich or of
the location of the branch of the Bank with which the contractual relationship
exists. The Bank also has the right to bring legal action against the Borrower
before any other competent court.

 

 

 

7. Issuance / Signing of this Agreement

 

This Amendment No. 2 is drawn up in two copies. The Borrower and the Bank shall
each receive one copy.

 

CREDIT SUISSE AG

 

 

 

L. Kellenberger & Co. AG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/S/ ARMIN SIGNER

 

/S/CHRISTIAN KUNZ

 

/S/ JURG KELLENBERGER

 

/S/ PETER HUERSCH

Armin Signer

 

Christian Kunz

 

Jurg Kellenberger

 

Peter Huersch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

St. Gallen, 19. August 2010

 

 

 

St. Gallen, 31. August 2010

 

 

 

2

--------------------------------------------------------------------------------